DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 8600541 (Shan et al.).
‘541 discloses: A method for weaving a three-dimensional preform having a gradient structure (‘541 discloses a method for weaving a fabric that is subsequently formed into a composite AKA a preform; and is disclosed as having complex shapes and includes both carbon and glass fibers in par. 12 in layered and arrayed smooth transitions in figs 3 and 4 AKA gradient structure), comprising the following steps:
(a)    according to service environment, operating mode and loading condition of a required composite material parts, dividing and determining performance requirements of different functional locations of the parts, and determining a transition areas (“dividing CAD model into layers according to structural performance and overall dimension features of a component, and optimizing grid filling paths for each single layer; b) disposing weaving guiding poles on a controllable digital layout template according to feature requirement of the component and based on preset rules and intervals (claim 1 from ‘541)” );
(b)    according to performance requirements of the different functional locations of the parts, selecting different varieties and specifications of guide sleeves and fibers, and designing different arrangement manners and arrangement spaces of the guide sleeves, winding manners of fibers and densities of winding layers of the fibers (“dividing CAD model into layers according to structural performance and overall dimension features of a component, and optimizing grid filling paths for each single layer; b) disposing weaving guiding poles on a controllable digital layout template according to feature requirement of the component and based on preset rules and intervals; c) in direction Z, passing guiding sleeves through hollow guiding poles and evaginating guiding sleeves, and then fixing the guiding sleeves on the controllable digital layout template; d) selecting, in conjunction with performance requirement of the component, filaments of corresponding material as raw material for weaving processing, winding the filaments around the weaving guiding poles to weave patterns in this layer, and locking the guiding sleeves (claim 1 from ‘541)”) e) descending the controllable digital layout template in thickness by one layer after weaving of one layer thickness is finished, driving the guiding sleeves to expose outside a preset distance, to form a new layer of layout template in preparation for weaving of the next layer; f) weaving layer by layer according to Step e), until the whole component is finished (claim 1 from ‘541)”;
(c)    designing varieties, specifications, arrangement manners and arrangement spaces of guide sleeves in the transition area, and designing varieties, specifications and winding manners of fibers as well as densities of winding layers in the transition area, thereby implementing smooth transition of the transition area (“dividing CAD model into layers according to structural performance and overall dimension features of a component, and optimizing grid filling paths for each single layer; b) disposing weaving guiding poles on a controllable digital layout template according to feature requirement of the component and based on preset rules and intervals; c) in direction Z, passing guiding sleeves through hollow guiding poles and evaginating guiding sleeves, and then fixing the guiding sleeves on the controllable digital layout template; d) selecting, in conjunction with performance requirement of the component, filaments of corresponding material as raw material for weaving processing, winding the filaments around the weaving guiding poles to weave patterns in this layer, and locking the guiding sleeves (claim 1 from ‘541)”; figs. 3 and 4 show smooth transition areas and disclosure from par. 12 disclose smooth integral transition from carbon to glass fibers);
(d)    determining a weaving sequence in a computer according to layouts of the guide sleeves, the winding manners of the fibers on the functional locations and in the transition areas, then generate a fiber iterative instruction for layer-by-layer weaving (“dividing CAD model into layers according to structural performance and overall dimension features of a component, and optimizing grid filling paths for each single layer; b) disposing weaving guiding poles on a controllable digital layout template according to feature requirement of the component and based on preset rules and intervals; c) in direction Z, passing guiding sleeves through hollow guiding poles and evaginating guiding sleeves, and then fixing the guiding sleeves on the controllable digital layout template; d) selecting, in conjunction with performance requirement of the component, filaments of corresponding material as raw material for weaving processing, winding the filaments around the weaving guiding poles to weave patterns in this layer, and locking the guiding sleeves; e) descending the controllable digital layout template in thickness by one layer after weaving of one layer thickness is finished, driving the guiding sleeves to expose outside a preset distance, to form a new layer of layout template in preparation for weaving of the next layer; f) weaving layer by layer according to Step e), until the whole component is finished (claim 1 from ‘541)”);
(e)    arranging guide sleeves according to design requirements of the functional locations and the transition areas and then generate a guide sleeve array ((“dividing CAD model into layers according to structural performance and overall dimension features of a component, and optimizing grid filling paths for each single layer; b) disposing weaving guiding poles on a controllable digital layout template according to feature requirement of the component and based on preset rules and intervals; c) in direction Z, passing guiding sleeves through hollow guiding poles and evaginating guiding sleeves, and then fixing the guiding sleeves on the controllable digital layout template; d) selecting, in conjunction with performance requirement of the component, filaments of corresponding material as raw material for weaving processing, winding the filaments around the weaving guiding poles to weave patterns in this layer, and locking the guiding sleeves (claim 1 from ‘541)”: and
(f)    driving a weaving mechanism to select different fibers for subarea weaving layer by layer in the guide sleeve array till the weaving of all fiber layers is finished to obtain the three-dimensional preform having a gradient structure (“a) dividing CAD model into layers according to structural performance and overall dimension features of a component, and optimizing grid filling paths for each single layer; b) disposing weaving guiding poles on a controllable digital layout template according to feature requirement of the component and based on preset rules and intervals; c) in direction Z, passing guiding sleeves through hollow guiding poles and evaginating guiding sleeves, and then fixing the guiding sleeves on the controllable digital layout template; d) selecting, in conjunction with performance requirement of the component, filaments of corresponding material as raw material for weaving processing, winding the filaments around the weaving guiding poles to weave patterns in this layer, and locking the guiding sleeves; e) descending the controllable digital layout template in thickness by one layer after weaving of one layer thickness is finished, driving the guiding sleeves to expose outside a preset distance, to form a new layer of layout template in preparation for weaving of the next layer; f) weaving layer by layer according to Step e), until the whole component is finished (claim 1 from ‘541)”; and figs. 3 and 4 show smooth transition areas and disclosure from par. 12 disclose smooth integral transition from carbon to glass fibers). (claim 1;claim 12 drawn to steps a-f from ‘541 claim 1 cited above; and claim13 drawn to steps a-f ‘from ‘541 claim 1 cited above)
The different materials in different locations disclosed are carbon and glass fibers which do have different structural performance and different functional performance including impact resistance and electromagnetic performance, a conductivity, a heat resistance, a fire resistance, a corrosion resistance. (claim 2 and also discloses claim 13)
‘541 discloses: the guide sleeves in the step (b) comprise a carbon fiber composite material, a glass fiber composite material, a titanium alloy and a stainless steel; and varieties of the fibers comprise a carbon fiber, a glass fiber, an aramid fiber, an ultra-high molecular weight polyethylene fiber and a quartz fiber (par. 12 discloses the guiding sleeves are glass or carbon fiber composite material as they are dipped in resin). (claim 3)
‘541 discloses: arrangement manners of the guide sleeves in the steps (b) and (c) comprise a regular quadrangle, a rectangle, a triangle, a hexagon and an annular shape (“arrangement manners of the guide sleeves in the steps (b) and (c) comprise a regular quadrangle, a rectangle, a triangle, a hexagon and an annular shape [par. 10 detailed description and figs 3 and 4]). (claim 4)
‘541 discloses: a smooth transition manner of the transition area in the step (c) comprises:
when the functional locations are made of different fiber materials, the transition area is in gradual transition using multiple fibers according to a proportional change of different fibers (“dividing CAD model into layers according to structural performance and overall dimension features of a component, and optimizing grid filling paths for each single layer; b) disposing weaving guiding poles on a controllable digital layout template according to feature requirement of the component and based on preset rules and intervals; c) in direction Z, passing guiding sleeves through hollow guiding poles and evaginating guiding sleeves, and then fixing the guiding sleeves on the controllable digital layout template; d) selecting, in conjunction with performance requirement of the component, filaments of corresponding material as raw material for weaving processing, winding the filaments around the weaving guiding poles to weave patterns in this layer, and locking the guiding sleeves; e) descending the controllable digital layout template in thickness by one layer after weaving of one layer thickness is finished, driving the guiding sleeves to expose outside a preset distance, to form a new layer of layout template in preparation for weaving of the next layer; f) weaving layer by layer according to Step e), until the whole component is finished (claim 1 from ‘541)”; and figs. 3 and 4 show smooth transition areas and disclosure from par. 12 disclose smooth integral transition from carbon to glass fibers.). (claim 5 and relevant to claim 6 and 7)
The citation above discloses most of claim 6 and 7 regarding smooth and gradual transition and further looking to fig. 3 which shows the carbon fiber’s fiber volume fraction and density being higher than the glass fibers’ fiber volume fraction and density in fig. 4; also in smooth gradual transition and equidifferent transition distances in figs. 3 and 4. (claim 6 and 7)
Regarding claim 8, (“dividing CAD model into layers according to structural performance and overall dimension features of a component, and optimizing grid filling paths for each single layer; b) disposing weaving guiding poles on a controllable digital layout template according to feature requirement of the component and based on preset rules and intervals; c) in direction Z, passing guiding sleeves through hollow guiding poles and evaginating guiding sleeves, and then fixing the guiding sleeves on the controllable digital layout template; d) selecting, in conjunction with performance requirement of the component, filaments of corresponding material as raw material for weaving processing, winding the filaments around the weaving guiding poles to weave patterns in this layer, and locking the guiding sleeves; e) descending the controllable digital layout template in thickness by one layer after weaving of one layer thickness is finished, driving the guiding sleeves to expose outside a preset distance, to form a new layer of layout template in preparation for weaving of the next layer; f) weaving layer by layer according to Step e), until the whole component is finished (claim 1 from ‘541)”; and figs. 3 and 4 show smooth transition areas, different functional locations of different materials glass and carbon fibers and disclosure from par. 12 disclose smooth integral transition from carbon to glass fibers.).
‘541 discloses: the arrangement spaces of the guide sleeves in the step (b) are 1.0mm-5.0mm (“the weaving guiding poles 3 are densely arrayed on a template with an interval of 3 mm… [par. 11, detailed description].) (claim 9)
‘541 discloses: the winding manners of the fibers in the step (b) are of a straight line shape or an '8' shape (figs. 3 and 4 show fibers winding in an ‘8’ shape). (claim 10)
Regarding claim 11, ‘541 states “dividing CAD model into layers according to structural performance and overall dimension features of a component, and optimizing grid filling paths for each single layer; b) disposing weaving guiding poles on a controllable digital layout template according to feature requirement of the component and based on preset rules and intervals; c) in direction Z, passing guiding sleeves through hollow guiding poles and evaginating guiding sleeves, and then fixing the guiding sleeves on the controllable digital layout template; d) selecting, in conjunction with performance requirement of the component, filaments of corresponding material as raw material for weaving processing, winding the filaments around the weaving guiding poles to weave patterns in this layer, and locking the guiding sleeves; e) descending the controllable digital layout template in thickness by one layer after weaving of one layer thickness is finished, driving the guiding sleeves to expose outside a preset distance, to form a new layer of layout template in preparation for weaving of the next layer; f) weaving layer by layer according to Step e), until the whole component is finished (claim 1 from ‘541)”; and figs. 3 and 4 show smooth continuous and uniform transition areas, different functional locations of different materials glass and carbon fibers and disclosure from par. 12 disclose smooth integral which is the same as continuous and uniform transition from carbon to glass fibers. (claim 11)
Regarding claim 14, ‘541 states, “dividing CAD model into layers according to structural performance and overall dimension features of a component, and optimizing grid filling paths for each single layer; b) disposing weaving guiding poles on a controllable digital layout template according to feature requirement of the component and based on preset rules and intervals (claim 1 from ‘541)”; and figs. 3 and 4 show smooth transition areas and disclosure from par. 12 disclose smooth integral transition from carbon to glass fibers.
Regarding claim 15, ‘541 states, “dividing CAD model into layers according to structural performance and overall dimension features of a component, and optimizing grid filling paths for each single layer; b) disposing weaving guiding poles on a controllable digital layout template according to feature requirement of the component and based on preset rules and intervals; c) in direction Z, passing guiding sleeves through hollow guiding poles and evaginating guiding sleeves, and then fixing the guiding sleeves on the controllable digital layout template; d) selecting, in conjunction with performance requirement of the component, filaments of corresponding material as raw material for weaving processing, winding the filaments around the weaving guiding poles to weave patterns in this layer, and locking the guiding sleeves (claim 1 from ‘541)” and use of glass and carbon fibers is disclosed and shown in smooth transition as above.
 Regarding claim 16, ‘541 states, “dividing CAD model into layers according to structural performance and overall dimension features of a component, and optimizing grid filling paths for each single layer; b) disposing weaving guiding poles on a controllable digital layout template according to feature requirement of the component and based on preset rules and intervals; c) in direction Z, passing guiding sleeves through hollow guiding poles and evaginating guiding sleeves, and then fixing the guiding sleeves on the controllable digital layout template; d) selecting, in conjunction with performance requirement of the component, filaments of corresponding material as raw material for weaving processing, winding the filaments around the weaving guiding poles to weave patterns in this layer, and locking the guiding sleeves (claim 1 from ‘541)” and use of glass and carbon fibers is disclosed and shown in smooth transition as well as figs. 3 and 4 showing glass and carbon fibers in smooth uniform transition and different densities.
Regarding claim 17, ‘541 discloses, “dividing CAD model into layers according to structural performance and overall dimension features of a component, and optimizing grid filling paths for each single layer; b) disposing weaving guiding poles on a controllable digital layout template according to feature requirement of the component and based on preset rules and intervals; c) in direction Z, passing guiding sleeves through hollow guiding poles and evaginating guiding sleeves, and then fixing the guiding sleeves on the controllable digital layout template; d) selecting, in conjunction with performance requirement of the component, filaments of corresponding material as raw material for weaving processing, winding the filaments around the weaving guiding poles to weave patterns in this layer, and locking the guiding sleeves; e) descending the controllable digital layout template in thickness by one layer after weaving of one layer thickness is finished, driving the guiding sleeves to expose outside a preset distance, to form a new layer of layout template in preparation for weaving of the next layer; f) weaving layer by layer according to Step e), until the whole component is finished (claim 1 from ‘541)”.
Regarding claim 18, glass and carbon fibers are disclosed as above for ‘sub areas’ that are woven layer by layer as cited from ‘541 above and shown in figs. 3 and 4 in the guide sleeve array until the whole item is finished being woven.
Regarding claims 19 and 20, figs. 3 and 4 clearly show each layout of the guide sleeves comprising an arrangement manner and an arrangement spacing of the guide sleeves. 
Response to Arguments
Applicant's arguments filed 6/6/2021 have been fully considered but they are not persuasive. 
Assertion regarding non-disclosure of (“so-called first technical feature in current remarks) “three dimensional preform having a gradient structure” is incorrect.  First, this recitation is in the preamble of the claim and does not give life or breadth the claimed invention, therefore this recitation has no patentable weight.  Secondly, the Shan reference in fact does disclose as already stated above: a method for weaving a fabric that is subsequently formed into a composite AKA a preform; and is disclosed as having complex shapes and includes both carbon and glass fibers in par. 12 in layered and arrayed smooth transitions in figs 3 and 4 AKA “gradient structure”.
Assertions regarding non-disclosure of “determining a transition area” are incorrect.  The direct recitation above and repeated here: “dividing CAD model into layers according to structural performance and overall dimension features of a component, and optimizing grid filling paths for each single layer; b) disposing weaving guiding poles on a controllable digital layout template according to feature requirement of the component and based on preset rules and intervals (claim 1 from ‘541)”; inherently requires the processing to “determine” the layers, structure, overall dimensions, grid filling paths, all to weave the preform with the required dimensions and shape of the final product.  The Shan reference does disclose “determining a transition area”.  There are no explicit specific arguments on how Shan does not perform this step.
Assertions regarding non-disclosure of  (“so-called 2nd and 3rd technical features in current remarks) “designing varieties, specifications and winding manners of fibers as well as densities of winding layers in the transition area, thereby implementing smooth transition of the transition area, as recited in amended claim 1.”; the recitation from the rejection above is repeated here:
“dividing CAD model into layers according to structural performance and overall dimension features of a component, and optimizing grid filling paths for each single layer; b) disposing weaving guiding poles on a controllable digital layout template according to feature requirement of the component and based on preset rules and intervals; c) in direction Z, passing guiding sleeves through hollow guiding poles and evaginating guiding sleeves, and then fixing the guiding sleeves on the controllable digital layout template; d) selecting, in conjunction with performance requirement of the component, filaments of corresponding material as raw material for weaving processing, winding the filaments around the weaving guiding poles to weave patterns in this layer, and locking the guiding sleeves (claim 1 from ‘541)”; e) descending the controllable digital layout template in thickness by one layer after weaving of one layer thickness is finished, driving the guiding sleeves to expose outside a preset distance, to form a new layer of layout template in preparation for weaving of the next layer; f) weaving layer by layer according to Step e), until the whole component is finished (claim 1 from ‘541)”
figs. 3 and 4 show smooth transition areas and disclosure from par. 12 disclose smooth integral transition from carbon to glass fibers.
This citation does clearly disclose designing varieties, specifications and winding of fibers as well as the amount of fibers/layers i.e. densities of the windings in the transition areas, as claimed.
The rejections remain and are considered to be proper
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                                         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H MUROMOTO JR/          Primary Examiner, Art Unit 3732